IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                No. 05-21062
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

CHARLES EDWARD DAVIS

                                           Plaintiff-Appellant

v.

HARRIS COUNTY POLICE DEPARTMENT; HARRIS COUNTY DISTRICT
ATTORNEY; 230TH DISTRICT COURT OF HARRIS COUNTY, TX; STATE
OF TEXAS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CV-2297


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Charles Edward Davis, Texas prisoner # 1102008, is appealing the district
court’s dismissal as frivolous of his 42 U.S.C. § 1983 complaint as barred by the
statute of limitations.   Davis argues that the district court denied him
meaningful access to the courts to assert his claims that he was imprisoned




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-21062

based on a void judgment. He contends that the judgment is void because his
conviction was in violation of the Double Jeopardy Clause.
      Davis has not addressed the district court’s dismissal of his § 1983
complaint based on the time-bar. Arguments must be properly briefed in order
to be preserved for appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). Therefore, Davis has abandoned the dispositive issue raised by the
appeal. Id.
      Davis’s appeal is without arguable merit and, thus, is dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.
R. 42.2. The dismissal of this appeal as frivolous counts as a strike under 28
U.S.C. § 1915(g), as does the district court’s dismissal of Davis’s complaint as
frivolous. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Davis is cautioned that if he accumulates three strikes under § 1915(g), he will
not be able to proceed in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2